DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Response to Amendment
Claims 1, 6-7, and 19 are pending. Claim 5 is cancelled. Claim 1 is currently amended. Claim 19 is new.

 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 6-7, drawn to a method of fused deposition modelling manufacture, classified in B29C64/118.
II. Claim 19, drawn to a hollow wearable part, classified in A61F2/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as injection molding. Claim 19 recites a product-by-process, and such claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the above reasons.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
Amended claim 1 recites "whereby artefacts formed…are restricted to a surface of the wearable part that is not in contact with a wearer" in lines 6-7. The examiner notes that the recited limitation does not add patentable weight to the claimed method as no surface of the wearable part would be expected to be in contact with a wearer as part of the claimed method of fused deposition modelling manufacture (i.e., in the claimed method, any/all surfaces of the wearable part are not in contact with a wearer).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “a notional circle…” which incorporates terminology which was not described in the original disclosure and therefore constitutes new matter.
Amended claim 1 recites “the printer nozzle moves radially out to the circle, around the circle in a circular arc to prevent undue shaking…” The original disclosure does not mention prevention of undue shaking and does not associate the claimed movements with the intended result of undue shaking. Therefore, the amended limitation was not described in the original disclosure and constitutes new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the whole part" in line 10.  There is insufficient antecedent basis for this limitation in the claim. A whole part has not been previously defined by the claim.
Claim 1 recites “the printer nozzle moves…around the circle in a circular arc to prevent undue shaking,” rending the claim indefinite. It is unclear in view of the specification what is prevented from undue shaking, as well as what constitutes “undue” shaking. The term “undue” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites “whereby unwanted ooze of material is deposited…” The term “unwanted” is a relative term which renders the claim indefinite. The term “unwanted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the outside of the prosthetic limb socket" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. An outside of the prosthetic limb socket has not been previously defined by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over an Official Raise3D Community forum post titled “Travel moves through open parts” (Aug. 2017) in view of an Ultimaker Community forum post titled “Weird travel path” (Jan. 2018), and further in view of Minardi et al., US 2017/0050382 A1. Evidentiary support is included from the ideaMaker dictionary for “Avoid Travelling Through Holes” and an Ultimaker article titled “Travel settings.” All references have previously been made of record (03/29/2022).

A public Official Raise3D Community forum post from August 2017 titled “Travel moves through open parts” described 3D printing a prosthetic limb socket using flexible material (NinjaFlex® TPU filament), including the image below (annotations have been added). The post expressed that travel moves across the open parts of the socket left “thin strings and blobs” across the inside of the print where a limb would ultimately be placed. The post sought to avoid this and described a need for the inside surface to be as smooth as possible. The post also expressed a desire to print in a “spiral motion.”


    PNG
    media_image1.png
    622
    704
    media_image1.png
    Greyscale


	An August 2017 reply to the original post recommended using an existing software setting called “Avoid Traveling Through Holes” in order to reduce nozzle movement inside the model, and the reply post included the below images illustrating the before (top) / after (bottom) effect of enabling this setting to adjust travel moves from across the open space of the model to the outer perimeter:

    PNG
    media_image2.png
    543
    677
    media_image2.png
    Greyscale

The above images clearly show a step to constrain travel moves so that they do not pass through an interior space of the hollow part.
For evidentiary support regarding the function of this feature, the ideaMaker website (page not dated) further describes the “Avoid Travelling Through Holes” feature as a setting that “will optimize the travel path of the printhead to avoid traveling across inner holes on the model to improve surface quality. This reduces possible visible stringing or surface defects. This is recommended to enable when printing with models that have inner hole structures.” Images before/after enabling the feature show a travel move across the inner surface of a hollow cylindrical part eliminated and moved to the wall of the part.
Other slicing software for 3D printing existing prior to the claimed invention (e.g., Cura, Simplify3D, Slic3r) are known to have similar settings. Cura (Ultimaker) has a setting called “Avoid printed parts” (when traveling). A forum post on the Ultimaker Community website from January 2018 titled “Weird travel path” demonstrated the feature and illustrated the effect of enabling the setting. Images attached to the same post show that with “Avoid printed parts” turned on, the travel paths are moved out/away from the print and are largely constrained to move around the exterior outline of a part. 
For evidentiary support regarding the function of this feature, the “Travel Settings” section of the Ultimaker Support website (article dated December 2020) further explains that the “Avoid printed parts” setting makes the print head avoid printed parts when traveling and reduces the chance of surface defects, along with providing the below illustrative images (setting is enabled on the right). It can be seen that the adjusted travel paths follow the outer contour of the printed part.

    PNG
    media_image3.png
    583
    838
    media_image3.png
    Greyscale


Regarding claim 1, the Raise3D forum “Travel moves through open parts” thread teaches a method of fused deposition modelling manufacture of a hollow wearable part defining a surface with an interior (original post, prosthetic limb socket), the method comprising a plurality of Travel Move steps, in which a printer nozzle stops extruding at a first point and moves to a second point before resuming extrusion (travel moves pictured). The original post of the Raise3D thread does not disclose, for each Travel Move step, constraining the printer nozzle to follow a travel path that does not pass through the interior of the wearable part, whereby artefacts formed as a consequence of the Travel Move steps are restricted to a surface of the wearable part that is not in contact with a wearer, however the original post expresses this need.
In the reply to the original post, the Raise3D thread teaches the printer nozzle being constrained to follow a travel path that does not pass through the interior of the wearable part (reply post - try “Avoid Travelling Through Holes” setting, with associated images). The intended result regarding the location of artifacts formed as a consequence of travel moves is also read on, as this is the intention of the original post and the recommended solution and would be the expected result. It would have been obvious to modify the process of the original post to constrain the travel paths as taught by the reply, because one of ordinary skill in the art would expect that doing so would prevent nozzle movement inside the model and help to reduce the stringing inside the part as desired by the original post.
The Raise3D thread does not disclose a center position and a diameter of a notional circle that the travel moves will move around is chosen such that the circle is approximately centered on the wearable part and has a diameter large enough to encompass the whole part.
The Ultimaker Community forum “Weird travel path” thread also teaches a setting where, for Travel Moves, the printer nozzle is constrained to follow a travel path that does not pass through the interior of the part (“Avoid printed parts” setting). While the Ultimaker Community thread does not specifically disclose a cylindrical part, the travel moves generated by using the “Avoid printed parts” settings are shown to move out and along a path which reflects the general shape/contour of the printed part it is moving around (images). Therefore, if the part is generally cylindrical, as in the case of the prosthetic socket, it would be expected that the resulting travel path using this setting would move around a generally circular shape in a given slice, and clearly the circle should be centered on the part with a diameter large enough to encompass the part to achieve the purpose of predictably going around and avoiding the part or its interior. Accordingly, this known feature reads on the claimed limitation, and it would have been obvious to incorporate the step in order to move the travel path away from critical surfaces of the part, achieve the goal of preventing travel moves across the open space of a part, and avoid stringing on the inside, as preferred by the Raise3D thread. 
The Ultimaker Community thread does not explicitly state that each travel path is created such that, at the first point, the printer nozzle moves radially out to the circle, around the circle in a circular arc to prevent undue shaking, then radially inwards to the second point.
However, in the case that the travel path is shaped using the “Avoid printed parts” setting around a generally cylindrical 3D part such as the prosthetic socket (having generally circular 2D slices), the travel path would be reasonably expected to be shaped such that the expected movement of the nozzle was as claimed, reflecting the contour of the outer profile of the part. Depictions of the use of this setting show the portions of the travel path to and from the printed part in a direction normal to the outer surface of the part, with the path between the start and finish portions reflecting the outer contour of the part. In the case of a generally cylindrical/circular outer profile of the part, corresponding travel to and from the part normal to the outer surface would be radial, with the path between the start and finish being around the circle in a circular arc reflecting the corresponding contour of the outer profile. Therefore, one of ordinary skill in the art would find the Ultimaker Community thread teaches the claimed limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of fused deposition modelling manufacture taught by the Raise3D thread with the known steps taught by the Ultimaker Community thread in order to keep travel moves from crossing open areas of the part and to manufacture the part with a smooth interior surface as preferred in the original Raise3D post.
The combination of the discussed prior art teaches clockwise or anticlockwise movement for each Travel Move (movement around a circular contour in a circular arc is in one direction or the other), however neither reference explicitly discloses the movement for each Travel Move minimizes a length of travel.
In the same field of endeavor, Minardi teaches a method of extrusion-based 3D printing including generating printer control parameters, such as a head path, (Abstract, [0007]-[0008], [0042], [0047]-[0062]). Minardi teaches the use of their method for optimizing printer head travel paths using the control parameters and combining printer head movements with extrusion commands ([0010], [0053]). Minardi further teaches the head path-plan can be optimized for given constraints, such as to minimize travel moves (when the printing head is moved without extruding material), providing the shortest path routes for each layer ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of fused deposition modelling manufacture including travel moves following a clockwise or anticlockwise path around the hollow part, as taught by the Raise3D thread in view of the Ultimaker Community thread, so that the movements are optimized to minimize a length of travel, as taught by Minardi, in order to minimize the total print time and relative movement required.

Regarding claim 6, the Raise3D thread discloses travel moves being performed in the printing process, indicating that a minimum threshold for a distance between the first and second points, at least to initiate travel, has been met in order to cause the travel to occur.
It is noted that the claim does not require any certain result to occur in relation to meeting the threshold. It is further noted the BRI of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 II).

Regarding claim 7, the Raise3D thread discloses the wearable part is a prosthetic limb socket (original post, flexible socket for a limb amputee). The remainder of the claim limitations have been addressed for claim 1 and apply in the same way for claim 7, as the hollow wearable part defining a surface with an interior, of claim 1, is the prosthetic limb socket of claim 7. The intended result of unwanted ooze of material from the printer nozzle being deposited only on the outside of the prosthetic limb socket is read on in the same way as for claim 1 by the cited references.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant argues (p. 6) that the cited references do not describe or suggest reliance on a notional circle, and although the prior art recommends avoiding a travel path through holes, the references do not teach or suggest how to accomplish such an operation.
The arguments have been considered but are not persuasive. The references do not explicitly state reliance on a notional circle, however the references show reliance on the outer geometry or contour of the printed part in determining the trajectory of adjusted travel moves. It is well known that parts can be 3D printed with geometry which is not limited to the geometry shown in the examples. In the case the printed part is generally cylindrical, as in the case of the prosthetic socket of the primary reference, one of ordinary skill in the art would find the adjusted travel moves, which are adjusted to take place around the exterior of the part, would similarly follow the outer contour of the generally cylindrical socket, i.e., a circle in a two-dimensional slice. 
The examiner considers at least the cited images which have been published to illustrate features of available slicing software having similar features as teaching or suggesting how to accomplish the operation of avoiding a travel path through holes, in line with the scope of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/LARRY W THROWER/Primary Examiner, Art Unit 1754